COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00335-CV


UNIRISX MANAGEMENT CORP.                                      APPELLANTS
AND UNIRISX, LLC

                                        V.

B2-USA, INC.; THE SCRUGGS                                      APPELLEES
GROUP, INC.; AND FRANK MAY


                                    ------------

          FROM THE 158TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Appellants’ Amended Motion To Dismiss.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellees’ motion for damages is DENIED.



      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).



                                                PER CURIAM

PANEL: MCCOY, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: February 28, 2013




                                      2